DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 12/14/2021 has been entered. Claims 1, 2, 7-12, 15-16, 20, 32, 33, 35, 36, 39, 40, and 49 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 was filed after the mailing date of the Notice of Allowance on 02/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 2, 7-12, 15-16, 20, 32, 33, 35, 36, 39, 40, 49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 32, and 39 each recite the claim limitation “wherein the fault is a flow loss fault comprising a loss of inlet flow if the temperature difference has a first polarity and a loss of discharge flow if the temperature difference has a second polarity opposite the first polarity.” The previously presented combination would not be able to be modified to read on the proposed amendments and therefore independent claims 1, 32, and 39 with their respective dependent claims 2, 7-12, 15, 16, 33, 35, 36, and 40 are found to be allowable.
Independent claims 20 and 49 each recite the claim limitation “wherein the fault controller is further structured to determine a speed of the motor based on signals generated by the vibration transducer and to generate a fault signal if the speed is less than a minimum speed that is greater than zero.” The previously presented combination would not be able to be modified to read on the proposed amendments and therefore independent claims 20 and 49  are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746